Citation Nr: 1616179	
Decision Date: 04/22/16    Archive Date: 05/04/16

DOCKET NO.  09-03 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a bilateral lower extremity disorder, including peripheral neuropathy, and including as due to service-connected disability.

2.  Entitlement to service connection for a bilateral upper extremity disorder, other than radiculopathy, including peripheral neuropathy claimed as numbness, tingling, and weakness in the hands, and including as due to service-connected disability.

3.  Entitlement to service connection for a left foot disorder.

4.  Entitlement to a higher rating for residuals of frostbite of the right foot, currently evaluated as 30 percent disabling from May 27, 2003.

5.  Entitlement to a higher rating for residuals of plantar fasciitis of the right foot, currently evaluated as 20 percent disabling from July 31, 2003.



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service in the U.S. Marine Corps from May 1979 to May 1983 and in the U.S. Army from November 1983 to September 2001.

This case comes to the Board of Veterans' Appeals from October 2004 and July 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

The October 2004 rating decision granted increased ratings to 20 percent for residuals of frostbite and plantar fasciitis of the right foot, both effective January 13, 2004.

In July 2012, the Board, in part, remanded the Veteran's increased rating claims to the Agency of Original Jurisdiction (AOJ) for issuance of a statement of the case (SOC).

In a November 2012 rating decision, the RO granted a 30 percent rating for residuals of frostbite of the right foot from May 27, 2003, with a temporary 100 percent rating granted for right foot surgery from April 9 to May 31, 2004, and a 30 percent rating assigned from June 1, 2004.  The RO also granted a 20 percent rating for residuals of plantar fasciitis of the right foot from July 31, 2003.  

A SOC was issued in November 2012, and the Veteran perfected his appeal of his increased rating claims in January 2013.  

The July 2014 rating decision denied service connection for bilateral peripheral neuropathy of the lower extremities, bilateral carpal tunnel syndrome claimed as peripheral neuropathy of the upper extremities also claimed as numbness, tingling, and weakness in the hands, and a left foot disorder.

The issues of entitlement to increased ratings for degenerative arthritis of the cervical spine, degenerative disc disease of the lumbar spine, and radiculopathy of the right and left upper extremities, appear to have been raised by the record in the Veteran's August 2014 notice of disagreement, October 2014 letter to VA personnel, and August 2015 substantive appeal (VBMS 8/4/14, Notice of Disagreement, p. 2; VBMS 10/20/14, Correspondence, p.1; VBMS 9/2/14, VA 9 Appeal to Board of Appeals, p. 2), but have not been addressed by the AOJ.  Therefore, they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Bilateral Upper and Lower Extremity Disabilities

The Veteran variously asserts that he has bilateral upper and lower disorders that had their onset in service, or are due to his service-connected degenerative arthritis of the cervical spine, degenerative disc disease of the lumbar spine, and radiculopathy of the right and left upper extremities.  See August 2014 notice of disagreement, October 2014 statement to VA personnel, and August 2015 substantive appeal (VBMS 8/4/14, Notice of Disagreement, p. 2; VBMS 10/20/14, Correspondence, p.1; VBMS 9/2/14, VA 9 Appeal to Board of Appeals, p. 2).

The Veteran has bilateral carpal tunnel syndrome, diagnosed by electromyography (EMG) in December 2005 and September 2008 (VBMS 9/2/15 Medical Treatment-Non Government Facility, p. 1; VBMS 9/29/09 Medical Treatment Record-Non-Governmental Facility, p. 18).  

Lower extremity EMG/nerve conduction (NCV) studies performed by Dr. W.Y. in June 2009 were normal (VBMS 9/28/09, Medical Treatment Record-Non-Government Facility, page 1).  Test findings were not consistent with active lumbar radiculopathy.  

The Veteran underwent VA peripheral nerves examination of his lumbar spine in September 2010 and was diagnosed with lumbar spine degenerative disk disease.  In October 2010, the examiner noted that the lumbar spine diagnosis should not include radiculopathy of the bilateral lower extremities (VBMS 5/30/14, CAPRI, 25, 36).

A December 2012 VA outpatient record reflects the Veteran's complaint of burning and numbness in the soles of his feet for the past year (VBMS 9/18/15, Medical Treatment Record-Government Facility, p. 10).  When seen at the Walter Reed National Medical Center (WRNMC) in July 2013, he complained of numbness in both feet for years that started in the 1980s and was diagnosed with peripheral neuropathy (VBMS 5/15/14, Correspondence, p. 38, 40).

In January 2013, an EMG/NCV revealed electrophysiological evidences of bilateral median neuropathy at the wrist (VBMS 5/30/14, CAPRI, p.15).

In June 2014, the Veteran underwent a VA peripheral nerves examination (VBMS 7/14/14, Medical Treatment Record-Government Facility, p.1; Virtual VA entry, 6/12/14, C&P Exam, p.1).  The examiner stated that the Veteran did not have a peripheral nerve condition or peripheral neuropathy.  The Veteran had bilateral carpal tunnel syndrome, diagnosed in 2005 and 2013, for which he underwent surgery in 2013 and 2014.  

The examiner opined that the "condition claimed" was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner reasoned that the Veteran claimed he had a neuropathy as a result of his neck and back problems.  He did not have a neuropathy (two EMGs produced no evidence for neuropathy).  In addition, neuropathy was a disease of the nerves that did not result from arthritis of the spine.  

The examiner did not consider if the Veteran's service-connected lumbar and cervical spine disabilities aggravated the Veteran's bilateral carpal tunnel syndrome, or if he had a bilateral lower extremity disability proximately due to the service-connected spine disabilities.

The Veteran's cervical and lumbar spine disabilities are rated under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a (2015).  Note 2 directs that, when evaluating on the basis of chronic manifestations, to evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes.

A new VA examination is needed to determine if the Veteran has a bilateral leg disability, including radiculopathy, and a bilateral upper extremity disability, other than radiculopathy, that had its onset during military service or is associated with his service-connected cervical or lumbar spine disabilities.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. §§ 3.303, 3.159, 3.310, 4.71a (2015).

Left Foot

The Veteran contends that he has a left foot disorder, including fungal disease, that is due to his service-connected right foot disability or to his left foot treatment for athlete's foot and left foot trauma in service.  See August 2015 substantive appeal (VBMS 9/2/15 VA 9 Appeal to Board of Appeals, p.2).  He states that in service he was diagnosed with, and treated for, athlete's foot on his left foot.  The same thick discoloration and fungal growth on his right foot since 1991 slowly accumulated on all five toes of his left foot.  The Veteran indicates that fungal treatment (topical and oral) was prescribed to treat his advanced right foot fungal disability and he used the same medications to treat his left foot but they provided no relief.

The Veteran further asserts he experiences cracking of the skin across the sole of his left foot similar to that on his service-connected right foot.  See January 2013 substantive appeal (VBMS 1/28/13 VA Form 9 to Board of Appeals, p.1).  Treatment offered for his left foot complaints has been similar to that for his right foot, as his complaints began shortly after his right foot surgery.  

Service treatment records show that, in September 1980, and in August and November 1981, the Veteran was treated for left big toe trauma and, in May 1981, he was treated for athlete's foot of his left foot.

December 2012 VA outpatient records indicate that the bilateral soles of the Veteran's feet were very dry and cracked on both heels (VBMS 9/18/15, Medical Treatment Record-Government Facililty, p. 10).  He noted that he had years of cracking in the skin on the soles of his feet (VBMS 5/30/14, CAPRI, p.10).  There was no sign of infection (VBMS 5/30/14, CAPRI, p.13).  

A VA opinion is needed to determine if the Veteran has a left foot disability that had its onset in service or is caused or aggravated by service-connected right foot disability.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. §§ 3.159, 3.310 (2015).

Right Foot

Frostbite Residuals:  The Veteran is currently assigned a 30 percent rating under Diagnostic Code 7122 that is the maximum schedular rating provided for cold injury residuals.  38 C.F.R. § 4.104 (2015).  To establish entitlement to an increase, the evidence must show it is warranted under alternate criteria, or on an extra-schedular basis.

Under § 3.321(b)(1) (2015), an extra-schedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

Given that the Veteran was last examined by VA for his right foot frostbite residuals in May 2004, and that he has frequently sought medical treatment over the course of his appeal, a VA medical opinion should be obtained to identify all right foot frostbite symptoms over the course of the appeal period, to include the effects of the disability on the Veteran's ordinary life and occupation.

The Board may not consider, in the first instance, entitlement to an extra-schedular disability rating, but must refer that question to the appropriate first line adjudicator for initial consideration.  Bagwell v. Brown, 9 Vet. App. 157, 158 (1996); Floyd v. Brown, 9 Vet. App. 88, 94 (1996).

Plantar Fasciitis:  There are VA treatment records dated to December 2014 in the record.  These indicate that the May 2004 VA examination may not reflect the current severity of the Veteran's right foot plantar fasciitis disability.  VA must provide a new examination with consideration of all pertinent evidence when there is an indication that the record does not adequately reveal the current state of the claimed disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007).

Records/Other

Records: There appear to be relevant VA medical records considered by the RO that are not currently available for Board review.  A September 2015 rating decision notes that the RO reviewed records from the VA medical center (VAMC) in Martinsburg, West Virginia, dated to April 2015.  The Board is only able to locate records in the electronic files from this facility dated to December 2014 (VBMS 9/18/15 Medical Treatment Record-Government Facility, p. 1).  VA has a duty to associate these records with the Veteran's claims file.  38 C.F.R. § 3.159(c) (2015).

There also appear to be relevant treatment records that should be obtained.  A December 2012 VA outpatient record indicates that the Veteran received his primary care at the WRNMC (VBMS 5/30/14, CAPRI, page 9; VBMS 5/30/14,).  He was regularly seen there every three or four months, according to a November 2010 history & physical (VBMS 5/30/14, CAPRI, p. 19).  In March 2014, the Veteran reported that, since October 2013, he completed multiple follow up podiatry appointments at the WRNMC (VBMS 3/20/14, VA 21-4138, Statement in Support of Claim, p. 1).  

The claims file contains post service treatment records from the WRNMC dated to December 2003.  The Veteran provided scattered records of his treatment there, from 2004 to 2006, in 2008 and 2010, and from May 2013 to April 2014.  In October 2013, he requested that VA obtain an EMG performed at that medical facility in September 2013 (VBMS 10/8/13 VA 21-4138, Statement in Support of Claim, p. 1).  Efforts should be made to obtain all records of his treatment at the WRNMC since December 2003.  

Other: In April 2002, the Veteran appointed the Maryland Department of Veterans Affairs (MDVA) as his representative (VBMS 4/24/02 VA Form 21-22 Appointment of Veterans Service Organization as Claimant's Representative, p. 1).  In a June 2009 letter, the MDVA withdrew as his representative because he lived in West Virginia (VBMS 6/24/09 Third Party Correspondence, p. 1).  

The Veteran currently resides in Maryland.  An October 2015 letter from the RO identifies the MDVA as his representative (VBMS 10/1/15, Notification Letter, p.9).  In November 2015, the MDVA submitted statements on the Veteran's behalf (VBMS, 11/6/15 and 11/12/15 VA 646 Statement in Support of Accredited Representative in Appealed Case).  Neither the Veteran nor the MDVA has submitted a signed VA Form 21-22 showing that he re-appointed the MDVA as his representative.  The Veteran should be requested to submit a new signed VA Form 21-22 if he wishes to be represented by the MDVA, or another service organization.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with a VA Form 21-22 and request that he return the completed form if he wants to appoint the MDVA or another service organization as his representative.

2. Obtain all medical records regarding the Veteran's treatment at the Walter Reed National Medical Center since December 2003, including September 2013 EMG reports.  If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to his claim.

3. Associate all medical records from the Martinsburg VAMC, dated from December 2014 to April 2015, with the Veteran's electronic claims file; and obtain records of his treatment at the VAMCs in Martinsburg and the District of Columbia since April 2015, and from any additional VA and non-VA medical provider identified by him.  If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to his claim.

4. After completing the development requested above, schedule the Veteran for VA examinations of his bilateral upper and lower extremities and left and right feet, to determine the etiology of any bilateral upper and lower extremity and left foot disabilities, and to evaluate the current severity and all orthopedic and neurologic manifestations of his service-connected right foot residuals of frostbite and plantar fasciitis.  

The claims file should be reviewed by the examiner(s) and documentation of such review should be included in the examination report.  

The report should include an examination of all neurologic abnormalities that result from the Veteran's degenerative arthritis the cervical spine, other than radiculopathy, and degenerative disc disease of the lumbar spine, if any.

a. Bilateral Upper and Lower Extremities

i. The examiner(s) should determine if the Veteran has a had a bilateral lower extremity disability at any time since 2013, including peripheral neuropathy, radiculopathy, or another disability; or a bilateral upper extremity disability, other than radiculopathy, including carpal tunnel syndrome, peripheral neuropathy, or another disability, or another disability.

ii. For any upper or lower disability identified, the examiner should provide an opinion as to whether it is it as likely as not (50 percent or greater) that the current disability is the result of a disease or injury in active service, or had its onset in such service, or is proximately due to degenerative arthritis of the cervical spine, degenerative disc disease of the lumbar spine, or bilateral upper extremity radiculopathy.

iii. If no direct etiology is found, the examiner should determine if it is it at least as likely as not (50 percent or greater) that any identified bilateral upper or lower disability is aggravated (chronically worsened) by service-connected degenerative arthritis of the cervical spine, degenerative disc disease of the lumbar spine, or bilateral upper extremity radiculopathy.  If aggravated, is there medical evidence created prior to the aggravation or at any time between the time of aggravation and the current level of disability that shows a baseline of upper or lower extremity disability prior to aggravation? 

The examiner must provide reasons for each opinion.

The Veteran is competent to report symptoms and observable history. If the examiner(s) reject(s) the Veteran's reports, he or she must provide a reason for doing so.

The absence of evidence of treatment for upper or lower extremity symptoms in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

b. Left Foot

i. The examiner(s) should determine if the Veteran has or had a left foot disability at any time since 2013, including fungal infection, or another disability.

ii.  If so, for each identified disability, the examiner should determine if it is it as likely as not (50 percent or greater) that the current disability is the result of a disease or injury in active service (including the notations in the September 1980 and May, August, and November 1981 service treatment records), or had its onset in such service, or is proximately due residuals of frostbite or plantar fasciitis of the right foot.

iii. If no direct etiology is found, the examiner should determine if it is it at least as likely as not (50 percent or greater) that any current disability is aggravated (chronically worsened) by service-connected residuals of frostbite or plantar fasciitis of the right foot disabilities.  If aggravated, is there medical evidence created prior to the aggravation or at any time between the time of aggravation and the current level of disability that shows a baseline of left foot disability prior to aggravation? 

The examiner must provide reasons for each opinion.

The Veteran is competent to report symptoms and observable history. 
If the examiner(s) reject(s) the Veteran's reports, he or she must provide a reason for doing so.

The absence of evidence of treatment for left foot symptoms in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.


c. Right Foot

i. Frostbite Residuals:

1. The examiner should describe the severity of all symptoms and pathology of the Veteran's right foot frostbite residuals.

2. The VA examiner should comment on the effects of the right foot frostbite residuals on the Veteran's occupational functioning and daily activities.

3. Reasons should be provided for each opinion offered.



ii. Plantar Fasciitis:

1. All signs and symptoms of the service-connected right foot plantar fasciitis, must be reported in detail (including all information necessary for rating the disability under Diagnostic Codes 5278 to 5284).

2. Reasons should be provided for each opinion offered.

The Veteran is competent to report symptoms and observable history.

If the examiner(s) reject(s) the Veteran's reports, he or she must provide a reason for doing so.

5. Then, refer the Veteran's case to the Director of VA's Compensation and Pension Service or Under Secretary for Benefits for consideration of entitlement to an extra-schedular rating for the right foot frostbite residuals disability, under 38 C.F.R. § 3.21(b)(1).

6. Readajudicate the claims on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case to the Veteran, and provide an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




